MEMORANDUM **
Jose Luis Ortega-Perez appeals his conviction and 59-month sentence imposed following his guilty plea to one count of illegal reentry after deportation, in violation of 8 U.S.C. § 1326(a) and (b)(2). Ortega-Perez’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating there are no meritorious issues for review and seeking to withdraw as counsel of record. Ortega-Perez did not file a pro se supplemental brief.
Because our independent review of the record and the briefs on appeal pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), indicates *542that Ortega-Perez knowingly and voluntarily waived his right to appeal and that he was sentenced within the terms of the plea agreement, we dismiss the appeal. United States v. Martinez, 143 F.3d 1266, 1270-72 (9th Cir.1998) (enforcing waiver of right to appeal where waiver is knowing and voluntary and sentence is in accordance with plea agreement).
Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.